DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed (7-25-2022) have been fully considered but they are not persuasive. 
Applicant argues…
Okamoto as modified does not discloses a density of the final product fabricated. 
Applicant further argues that none of the other applied references make up for the deficiency of Okamoto as modified.
This is not found to be persuasive because…
As detailed in the previous office action on (4-26-2022), Wang discloses on (Pg. 21, Table 3) a variety of parameters utilized with a (Cooling Time) of (20 Second) reported. As such, the cooling rate i.e. the amount of heat removed from a sample over a given period of time is understood to impact the various properties of the product produced, including the density. Highlighting, that while no discrepancies are perceived to exist, the case law for result effective variable may be recited regarding the average molecular weight implemented regarding for the polycarbonate resin, see In re Boesch, 205 USPQ 215 (CCPA 1980) & In re Antonie, 559 F.2d 618, 195 USPQ 6 (CCPA 1977). As such. implementing a cooling time of more than 6 seconds and the influence of cooling time on the final density of the article fabricated is understood to be disclosed. While Arakawa teaches on (Col. 13, lines 5-10) teaches a mold cooling time of 8 seconds. (Col. 14, lines 5-10) teaches a mold cooling time of 14 seconds, (Col. 17, lines 1-7) teaches 12 sec (including cooling time necessary for first and second skin-layer and core-layer resins). Additionally, and/or alternatively, the case law for substantially identical process and structure may be recited. Where it has been held that where the claimed and prior art products are identical or substantially identical in structure or are produced by identical or a substantially identical processes, a prima facie case of either anticipation or obviousness will be considered to have been established over functional limitations that stem from the claimed structure. In re Best, 195 USPQ 430, 433 (CCPA 1977), In re Spada, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). The prima facie case can be rebutted by evidence showing that the prior art products do not necessarily possess the characteristics of the claimed products. In re Best, 195 USPQ 430, 433 (CCPA 1977).
This is unpersuasive because as explained above there was not found to be deficiency in Okamoto as modified.
Specification
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required: 
Currently, claim 6 requires that the substrate be formed at a temperature of 250 °C. However, the instant application’s specification is silent regarding the temperature value or range of temperatures values that overlaps this value. Furthermore, it is unclear at what point in the fabrication process does the material need to reach this temperature.
                                                       Claim Rejections - 35 USC § 112The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.
The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.
Claim 6 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Currently, claim 6 requires that the substrate is formed at 250 °C. Highlighting, that nowhere in the disclosure of the instant application is this temperature value or range of temperatures values that overlaps this value can be found. Furthermore, it is unclear at what point in the fabrication process does the material need to reach this temperature. 
Claim 6 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for filling and injection-molding a polycarbonate, it does not reasonably provide enablement for a substrate that is formed at 250 °C.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make use of the invention commensurate in scope with these claims. Currently, the breadth, scope, and limitations of the claims is unclear. Leaving the nature of the invention hard or impossible to determine. One reason is due to the state of the prior art encompassing many different features, combinations and embodiments that may be similar. It would be beyond the level of one of ordinary skill to determine the existence of working examples from the amount of direction provided by the inventor. Adding, that the level of predictability in the art makes the quantity of experimentation needed to make or use the invention based on the content of the disclosure is too vast if not impossible.  
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 6-7 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 6-7 recites the limitation "the substrate" in line 2 and 3, respectively.  There is insufficient antecedent basis for this limitation in the claim. Highlighting, that there is sufficient antecedent basis for “optical recording medium substrate”
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
A.) Claim(s) 4 & 7-8, is/are rejected under 35 U.S.C. 103 as being unpatentable over Masaya Okamoto (US-4,997,903, hereinafter Okamoto), in further view of Jian Wang, (PVT Properties of Polymers for Injection Molding, 2012, hereinafter Wang) or Alternatively, in view of Arakawa et al. (US-6,636,476, hereinafter Arakawa) Regarding claim 4 & 8, 	
A method of manufacturing an optical recording medium substrate, comprising: filling and injection-molding a polycarbonate in which an average molecular weight is in a range from 15000 to 16000 in a mold; and 
performing cooling in the mold for 6 seconds or more such that a density of the polycarbonate in a range from 1.1930 g/cm3 (gram/cubic centimeter) to 1.2000 g/cm3 is obtained.
Further comprising setting a cooling time of the polycarbonate within the mold to obtain the density of the polycarbonate in the range from 1.1930 g/cm3 to 1.2000 g/cm3.
Okamoto teaches the following:
(Col. 1, lines 65-End & Col. 2, lines 1-10) teaches the invention disclosed is for a polycarbonate resin as a base material of the inventive optical article can be easily molded by, for example, injection molding, compression molding and the like and exhibits a high mechanical strength, high transparency and low birefringence when the resins formed into articles used in various optical applications including optical disc substrates. With (Col. 2, lines 11--16) teaching that the polycarbonate resin as the base material of the inventive article for optical use should necessarily be prepared by using 4-cumyl phenol as the molecular chain-terminal stopping agent and have a average molecular weight in the range from 10,000 to 17,000. With (Col. 2, lines 17-24) adding that the average molecular weight has an impact on the birefringence and mechanical strength of the article produced. Highlighting, that while no discrepancies are perceived to exist, the case law for result effective variable may be recited regarding the average molecular weight implemented regarding for the polycarbonate resin, see In re Boesch, 205 USPQ 215 (CCPA 1980) & In re Antonie, 559 F.2d 618, 195 USPQ 6 (CCPA 1977).
Regarding Claim 4, Okamoto teaches injection molding a polycarbonate in which an average molecular weight is in a range from 15000 to 16000, and reason for optimizing the average molecular weight of the polymer resin. However, Okamoto is silent on details regarding the molding processing. In analogous art regarding injection molding of polymers, the art comprising a discussion that details a variety of parameters to consider when injection molding polymers, in particular Wang suggests details regarding the cooling rate of a polymer after being injection molded, and in this regard Wang teaches the following:
& 8a.) (2.2 Improved Measurements, ¶1) teaches that the material properties of polymers show a distinct time dependence, i.e., depending on the rate of change of state, they show different thermal material behaviour, particularly in the transition range between melt and solid. Thus, the values of specific volume differ for low and high cooling rates. With (2.2 Improved Measurements, ¶2) teaching that the cooling rate has an impact on the density (specific volume) of the product produced. With (Pg. 21, Table 3) shows a variety of parameters utilized with a (Cooling Time) of (20 Second) reported. As such, the cooling rate i.e. the amount of heat removed from a sample over a given period of time is understood to impact the various properties of the product produced, including the density. Highlighting, that while no discrepancies are perceived to exist, the case law for result effective variable may be recited regarding the average molecular weight implemented regarding for the polycarbonate resin, see In re Boesch, 205 USPQ 215 (CCPA 1980) & In re Antonie, 559 F.2d 618, 195 USPQ 6 (CCPA 1977). Additionally, and/or alternatively, the case law for substantially identical process and structure may be recited. Where it has been held that where the claimed and prior art products are identical or substantially identical in structure or are produced by identical or a substantially identical processes, a prima facie case of either anticipation or obviousness will be considered to have been established over functional limitations that stem from the claimed structure. In re Best, 195 USPQ 430, 433 (CCPA 1977), In re Spada, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). The prima facie case can be rebutted by evidence showing that the prior art products do not necessarily possess the characteristics of the claimed products. In re Best, 195 USPQ 430, 433 (CCPA 1977). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the production method and apparatus for manufacturing of an optical article, such as optical disc substrate that comprises injection molding an optimizable polycarbonate resin having an average molecular weight in the range from 10,000 to 17,000, of Okamoto. By utilizing optimized injection molding parameters, including an in-mold cooling time of 20 seconds, as taught by Wang. Highlighting, implementation of optimized injection molding parameters, an in-mold cooling time of 20 seconds allows for tailoring various aspects of the article produced, including the density, (2.2 Improved Measurements, ¶2).
Regarding Claim 4, Okamoto teaches the same as detailed. However, Okamoto is silent on details regarding the molding processing. 111 analogous art for analogous art for an optical recording medium made of a transparent substrate such as polycarbonate that is injection molded, Arakawa suggests details regarding the parameters utilized during injection molding of the polycarbonate optical recording medium and in this regard Arakawa teaches the following:
& 8a.) (Col. 1, lines 65-End) teaches that the injection mold 1.00, the injected synthetic resin is hardened by cooling by the thermoregulator (not shown), (Col. 13, lines 5- 10) teaches a mold cooling time of 8 seconds. (Col. 14, lines 5-10) teaches a Mold cooling time of 14 seconds, (Col. 17, lines 1-7) teaches 12 sec (including cooling time necessary for first and second skin-layer and core-layer resins).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the production method and apparatus for manufacturing of an optical article, such as optical disc substrate that comprises injection molding an optimizable polycarbonate resin having an average molecular weight in the range from 10,000 to 17,000, of Okamoto. By utilizing optimized injection molding parameters, including an in-mold cooling time of more than 8 seconds, as taught by Wang. Highlighting, implementation of optimized injection molding parameters, an in-mold cooling time of at least 8 seconds allows for tailoring various aspects of the article produced, including the number of layers that are produced, (Col. 13, lines 5-10 & Col. 17, lines 1-7).
Regarding claim 7, 	
Wherein the substrate has a thickness of 1.1 mm.
Okamoto teaches the following:
(Col. 6, lines 18-21) teaches that circular discs each having a diameter of 130 mm and a thickness of 1.2 mm were prepared from the resins A1 to A3 in Examples 1 to 3. Highlighting, that while the thickness is slightly different, the change of size case law may be recited. Where, the mere scaling up or down of a prior art process capable of being scaled up or down would not establish patentability in a claim to an old process so scaled, see In re Rinehart, 531 F.2d 1048, 189 USPQ 143 (CCPA 1976).
B.) Claim(s) 5 & 7, is/are rejected under 35 U.S.C. 103 as being unpatentable over Masaya Okamoto, in view of Wang, or alternatively, in view of Arakawa and in further view of Kaneko et al. (US-5,251,202, hereinafter Kaneko)Regarding claim 5, 	
Further comprising forming a transparent cover layer on an information readout surface side of the optical recording medium substrate after extracting the optical recording medium substrate from the mold.
Forming a transparent cover layer on an information readout surface side of the optical recording medium substrate after extracting the optical recording medium substrate from the mold.
Regarding Claim 5, Okamoto as modified teaches injection molding a polycarbonate in which an average molecular weight is in a range from 15000 to 16000, and reason for optimizing the average molecular weight of the polymer resin. However, Okamoto as modified is silent on forming a transparent cover layer on an information readout surface side of the optical recording medium substrate. In analogous art for an optical recording medium made of a transparent substrate (1), such as polycarbonate (Col. 1, lines 49-52), Kaneko suggests details regarding implementing a transparent antireflection layer (5), as best depicted in (Fig. 1) and in this regard Kaneko teaches the following:
(Col. 2, lines 48-60) teaches that on the surface of the other side of the substrate 1, specifically, the surface at which a recording or reproduction laser beam enters, an anti-reflection layer 5 is formed. This anti-reflection layer 5 is of a three-layered type.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the production method and apparatus for manufacturing of an optical article, such as optical disc substrate that comprises injection molding an optimizable polycarbonate resin having an average molecular weight in the range from 10,000 to 17,000, of Okamoto as modified. By utilizing an antireflection layer on the optical recording polycarbonate substrate medium, as taught by Kaneko. Highlighting, implementation of an anti-reflection layer on the optical recording polycarbonate substrate medium allows for increasing the anti-reflection properties of the substrate. Alternatively, and/or in addition to, the use of known technique to improve similar devices (methods, or products) in the same ways allows for the recitation of KSR case law, were "A person of ordinary skill has good reason to pursue the known option within his or her technical grasp. If this leads to the anticipated success, it is likely the product not of innovation but of ordinary skill and common sense." KSR int'l Co. v. Teleflex Inc.,127 S. Ct. 1727, 82 USPQ2d 1385 (2007).
Regarding claim 7, 	
Wherein the substrate has a thickness of 1.1 mm.
Regarding Claim 5, Okamoto as modified teaching the same as detailed above in claim 4-5. Okamoto also teaching that the substrates formed have a thickness of 1.2 mm (Col. 6, lines 18-21). Okamoto as modified is silent on the thickness of the substrate formed. In analogous art as applied in claim 5, Kaneko suggests details regarding the thickness of the substrates formed, and in this regard Kaneko teaches the following:
(Col. 2, lines 61-End) teaches that examples of the transparent substrate 1 for use in the present invention include plastic substrates fabricated from resins such as polycarbonate (PC), polymethyl methacrylate (PMMA), or amorphous polyolefin (APO); and substrates composed of a glass substrate and a pre-grooved resin layer formed on the glass substrate. The substrate is in the form of a disc with a thickness of about 0.6 mm to 1.2 mm.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the production method and apparatus for manufacturing of an optical article, such as optical disc substrate that comprises injection molding an optimizable polycarbonate resin having an average molecular weight in the range from 10,000 to 17,000, of Okamoto as modified. By utilizing a substrate with a thickness in the range of about 0.6 mm to 1.2 mm, as taught by Kaneko. Highlighting, implementation of a substrate with a thickness in the range of about 0.6 mm to 1.2 mm provides a means for decreasing the amount material utilized in forming the substrates and reducing thickness implemented in Okamoto. Additionally, and/or alternatively, the case law for overlapping ranges may be recited. Where, overlapping ranges are prima facie evidence of obviousness. It would have been obvious to one having ordinary skill in the art to have selected the portion of Kaneko polycarbonate substrate thickness that corresponds to the claimed range. In re Malagari, 184 USPQ 549 (CCPA 1974). Additionally, and/or alternatively, the case for change of size may be recited. Where, the mere scaling up or down of a prior art process capable of being scaled up or down would not establish patentability in a claim to an old process so scaled, see In re Rinehart, 531 F.2d 1048, 189 USPQ 143 (CCPA 1976).
C.) Claim(s) 6, is/are rejected under 35 U.S.C. 103 as being unpatentable over Masaya Okamoto, in view of Wang, or alternatively, in view of Arakawa and in further view of Patrick Collins (What Causes Polycarbonate to Crack?, 2009, hereinafter Collins) 
Regarding claim 6, 	
WhereinPage 3 of 7Application No. 16/519,426Reply to Office Action of April 26, 2022 the substrate is formed of the polycarbonate having the density of the polycarbonate in the range from 1.1930 g/cm3 to 1.2000 g/cm3 at 250 °C (Celsius)
Regarding Claim 6, Okamoto as modified teaches injection molding a polycarbonate in which an average molecular weight is in a range from 15000 to 16000, and reason for optimizing the average molecular weight of the polymer resin. However, Okamoto as modified is silent on details regarding the forming temperature utilized for an injection molded polycarbonate substrate. In analogous art for the injection molding polycarbonate, Collins suggest details regarding temperatures utilized in injection molding polycarbonate, and in this regard Collins teaches the following:
(¶2) teaches that with polycarbonate it is very important that the material be dried correctly with the proper equipment. Polycarbonate requires a dryer setting around 240 degrees for four hours (following the material recommendations of course, some may vary around 250 degrees for four hours) but doing this requires a high-heat dryer. As such, the processing temperature utilized for polycarbonate is understood to have an impact on the moisture content of the material. Adding, that the moisture content of the material is understood tot impact on the fabricated article internal stress and cracking, (¶6)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the production method and apparatus for manufacturing of an optical article, such as optical disc substrate that comprises injection molding an optimizable polycarbonate resin having an average molecular weight in the range from 10,000 to 17,000, of Okamoto as modified. By utilizing a processing temperature of 250 degrees, as taught by Collins. Highlighting, the processing temperature implemented has an impact on the fabricated article’s internal stress and failure (cracking), (¶6). 
D.) Claim(s) 6, is/are rejected under 35 U.S.C. 103 as being unpatentable over Masaya Okamoto, in view of Wang, or alternatively, in view of Arakawa and in further view of Polycarbonate Processing Data Sheet (Polycarbonate Processing Data Sheet, 2006, hereinafter PCPDS)
Regarding claim 6, 	
WhereinPage 3 of 7Application No. 16/519,426Reply to Office Action of April 26, 2022 the substrate is formed of the polycarbonate having the density of the polycarbonate in the range from 1.1930 g/cm3 to 1.2000 g/cm3 at 250 °C (Celsius)
Regarding Claim 6, Okamoto as modified teaches injection molding a polycarbonate in which an average molecular weight is in a range from 15000 to 16000, and reason for optimizing the average molecular weight of the polymer resin. However, Okamoto as modified is silent on details regarding the forming temperature utilized for an injection molded polycarbonate substrate. In analogous art for the injection molding polycarbonate, PCPDS suggest details regarding temperatures utilized in injection molding polycarbonate, and in this regard PCPDS teaches the following:
(PARAMETER VALUE) teaches that the various barrel sections temperatures utilized. Where the Barrel Temperatures are… 
Rear (Hopper) 250-260 °C; 
Intermediate 270-280 °C; 
Front 290-300 °C; 
Nozzle 285-290 °C.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the production method and apparatus for manufacturing of an optical article, such as optical disc substrate that comprises injection molding an optimizable polycarbonate resin having an average molecular weight in the range from 10,000 to 17,000, of Okamoto as modified. By utilizing a processing temperature of 250 degrees, as taught by PCPDS. Highlighting, the processing temperature implemented has an impact on the fabricated article’s appearance, and brittleness (cracking), (Drying).	
	                                                           Conclusion
Wikipedia’s Article on Polycarbonate (2012) – teaches that polycarbonate has a density in the range of 1.20 g/cm3
Koji Takazawa (US-2003/0,223,350) teaches in ([0033]) that an optical disk according to one embodiment of the invention, the transparent substrate 1 (made of polycarbonate resin, the 120 mm diameter and the 1.1 mm thickness), which had the 1-mm-width and 0.5-mm-depth depression at the 22 mm diameter and the guide groove, was prepared in the flow chart shown in FIG. 12 (S1
 	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Andrés E. Behrens Jr. whose telephone number is (571)-272-9096.  The examiner can normally be reached on Monday - Friday 7:30 AM-5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alison Hindenlang can be reached on (571)-270-7001.  The fax phone number for the organization where this application or proceeding is assigned is (571)-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at (866)-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call (800)-786-9199 (IN USA OR CANADA) or (571)-272-1000.
/Andrés E. Behrens Jr./Examiner, Art Unit 1741

/KELLY M GAMBETTA/Primary Examiner, Art Unit 1715